97 F.3d 1446
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Haywood Allen CANNON, Natural Son and Heir of Mayhew Cannon,Plaintiff-Appellant,v.Mayhew CANNON, Individually;  Gladys Marie Cannon,Individually and in her capacity as Guardian;Russel Duke, State Judge;  Lewis H.Swindell, IV, Defendants-Appellees.
No. 96-1337.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 2, 1996.

Haywood Allen Cannon, Appellant Pro Se.  Lewis Holmes Swindell, IV, EVERETT, WARREN, HARPER & SWINDELL, Greenville, North Carolina;  Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his civil rights complaint and denying his motion for reconsideration with leave to amend the complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Cannon v. Cannon, No. CA-96-5-7-F2 (E.D.N.C. Jan. 16, and Feb. 28, 1996).  We deny Appellant's motion for recusal of some members of this court.  Further, we deny his request for an order enjoining the sale of his father's property and enjoining Judge Russell Duke from acting in any case involving the Appellant.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.